Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack et al. (US 2015/0095021, Spivack hereinafter) in view of Pearson et al. (US 2011/0185027, Pearson hereinafter) and Guzzoni et al. (US 2013/0110515, Guzzoni hereinafter).

As to claim 1, Spivack teaches a computer-implemented method for interacting with a service provider or a smart device (e.g., FIG. 1, para 34-35, “FIG. 1 illustrates an example architecture diagram of a social intelligence system 100 for mediating and orchestrating communications with the client nodes and external services”),  the method comprising:
 receiving a message from one user of a plurality of users (e.g., para 34, “ Messages posted by users of the intelligence cluster 100”, “The metadata of the messages travels between users and clients via the social intelligence system 100”); 
parsing, via the natural language classifier, content of the message (e.g., para 44, “Parsing messages for the real-time web requires dealing with vast numbers of microcontents (e.g. small messages). That requires an efficient handling of the microcontents. In one embodiment, the natural language processing stack can be implemented in JavaScript. The natural language processing stack can run in any modern JavaScript environment (e.g. Webkit, NodeJS, Internet Explorer, etc.)”. Also, see FIG. 4); and 
determining, via the natural language classifier, the message (e.g., para 45, “the natural language processing stack extracts different types of metadata from the messages including topics, types, categories, languages, and others”. Also, see FIG. 4), wherein the determining comprises: 
 	performing a probabilistic determination (e.g., “confidence scores”, “probabilistic model”) based on a data set of information including one or more previous messages of the one user or other users of the plurality of users, one or more natural language expressions previously sent by the one user or other users of the plurality of users, or one or more natural language data sets (e.g., para 45, “the topics metadata include keywords that are most relevant to the messages. In some embodiments, the natural language processing stack assigns confidence scores to each of these keywords.”, “ whether the message is a news”, “repost content” and “the natural language processing stack includes a sentiment classifier implemented as a Naive Bayesian classifier, which is trained offline on an annotated set of positive, negative and neutral messages. Then the resulting probabilistic model is send to the client node for the sentiment classification” in para 51), 

 	identifying a natural language expression from the one or more natural language expressions that is most similar to the content of the message (e.g., para 47, “marking up a word in a text as corresponding to a particular part of speech, based on both its definition, as well as its context--i.e. relationship with adjacent and related words in a phrase, sentence, or paragraph”); and
 associating the identified natural language expression (e.g., para 50, “a matching index 640 of the type classification layer 650. The matching index 640 is a set of expressions that ensures a highly efficient matching. The matching index 640 can be sent to web browsers or anywhere the type classification layer 650 is running.”)
 	However, Spivack does not  teach determining a user intent, associating the identified natural language expression as the user intent, determining  the natural language classifier that comprises   a machine learning model trained using a corpora of natural language expressions associated with different user intents, wherein the performing utilizes the machine learning model of the natural language classifier with a mapping of the data set of information, the one or more natural language expressions, or the one or more natural language data sets to the different user intents.
	Pearson teaches determining a user intent for interacting with a service provider or a smart device (e.g., para 46-47, “FIG. 6, an exemplary block diagram illustrates basic components of the intent determining component 502”, “a classifier 608 to determine intent.”), performing a probabilistic determination based on a data set of information including one or more previous messages of the one user or other users of the plurality of users (e.g., para 45-47, “The analyzer 602 can categorize the data based on metadata, location of a subset of data (e.g., structured data) within the data, content, context, keywords, history, heuristics, inferences, rules, demarcation”, “The classifier 608 compares extracted features to training set data to determine the intent of such extracted features. Training sets can be manually and/or automatically generated and utilized during training-time to train the classifier 608.), associating the identified natural language expression (e.g., “linguistic structure”)  as the user intent (e.g., para 47, “the training sets at least include information related to data properties and linguistic structure.”, “the determined intent is provided to the decision component 506 (see FIG. 5), which compares the determined intent (e.g., probability) with a threshold value for one or more applications to identify target applications for processing the message data 106. It is to be appreciated that the classifier 608 can be any classifier such as a Support Vector Machine, Bayesian, or knowledge-engineered classifier”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Spivack by adopting the teachings of Pearson to allow “ messages can be categorized to a specific application and, thus, reduce inbox triage load”  (see Pearson, abstract).

Guzzoni teaches  determining a natural language classifier (e.g., “1002”, FIG. 1) that comprises a machine learning model trained (e.g., “assistant 1002 may apply dialog models”)  using a corpora of natural language expressions (e.g., “speech”)  associated with different user intents (e.g., para 127-128, “a general-purpose artificial intelligence system”,  “to operationalize the intent in services”, “to achieve coverage over domains and tasks with human-managed vocabulary and mappings from intent to services parameters” and “use semantic interpretation to select from among ambiguous interpretations of speech as text or text as intent”, “Inferring semantic intent from that language input, such as interpreting "place for Italian food" as "Italian restaurants"; [0175] Operationalizing semantic intent into a strategy for using online services and executing that strategy on behalf of the user (e.g., operationalizing the desire for a romantic place into the strategy of checking online review sites for reviews that describe a place as "romantic").”,  in para 134-135 and 174-175) , performing a probabilistic determination (e.g., “rank and score candidate text interpretations 124 “) based on a data set of information including one or more previous messages (e.g., “use of dialog history in interpreting”)  of the one user or other users of the plurality of users, one or more natural language expressions previously sent by the one user or other users of the plurality of users  or one or more natural language data sets (e.g., para 134, “The use of dialog history in interpreting the natural language of user inputs” and “the statistical language models are tuned to look for words, names, and phrases that occur in the various models of assistant 1002 shown in FIG. 8.”, “A ranking component analyzes the candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models of intelligent automated assistant 1002”, “ algorithms or procedures used by assistant 1002 for interpretation of text inputs, including any embodiment of the natural language processing procedure shown in FIG. 28, can be used to rank and score candidate text interpretations 124 generated by speech-to-text service 122” In para 312-315), wherein the performing utilizes the machine learning model of the natural language classifier with a mapping of the data set of information (e.g., para 128, “The focus on specific domains, tasks, and dialogs also makes it feasible to achieve coverage over domains and tasks with human-managed vocabulary and mappings from intent to services parameters”), the one or more natural language expressions, or the one or more natural language data sets to the different user intents (e.g., para 136-141,  “dynamically determine which services may provide information for a specific user request, map parameters of the user request to different service APIs, call multiple services at once, integrate results from multiple services”, “intelligent automated assistant 1002 may be operable to access, process, and/or otherwise utilize information from one or more different types of sources, such as, for example, one or more local and/or remote memories, devices and/or systems. Additionally, in at least one embodiment, intelligent automated assistant 1002 may be operable to generate one or more different types of output data/information”, “ email messages sent to the assistant, instant messages or similar short messages sent to the assistant, text received from players in multiuser game environments, and text streamed in message feeds” and “the ranking by semantic relevance 126 might rank "italian food for lunch" higher if it better matches the nodes assistant's 1002 active ontology 1050 (e.g., the words "italian", "food" and "lunch" all match nodes in ontology 1050 and they are all connected by relationships in ontology 1050, whereas the word "shoes" does not match ontology 1050 or matches a node that is not part of the dining out domain network)”, “ algorithms or procedures used by assistant 1002 for interpretation of text inputs, including any embodiment of the natural language processing procedure shown in FIG. 28, can be used to rank and score candidate text interpretations 124 generated by speech-to-text service 122” in para 314-315.). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  further modify the method of Spivack and Pearson by adopting the teachings of Guzzoni to allow “ better interpretation of user input (e.g., using personal history and physical context when interpreting language)”  (see Guzzoni, para 131).


As to claim 2, Spivack teaches further  wherein the one or more natural language expressions previously sent by the one user or the other users of the plurality of users are stored in the mapping on a storage device (e.g., see FIG. 1, para 34, “The server nodes 110 of the social intelligence system 100 store a social network information store 122 (including social graph and message store)”).  However, Spivack does not  teach the storage device of a universal interaction platform for different probabilistic determinations by the natural language classifier, and wherein the mapping comprises at least one of the one or more natural language expressions linked to each of the different user intents that are selectable by the Page 2 of 11Appl. No.: 17/009,000universal interaction platform based on a similarity determined by the machine learning model. Guzzoni teaches wherein the one or more natural language expressions previously sent by the one user or the other users of the plurality of users are stored in the mapping  on a storage device (See FIG. 28, “1058”, “150”, “1060”) of a universal interaction platform (e.g.,  see FIG. 28, para 315, “ the natural language processing procedure shown in FIG. 28, can be used to rank and score candidate text interpretations 124 generated by speech-to-text service 122”) for different probabilistic determinations by the natural language classifier (see rejection of claim 1) , and wherein the mapping comprises at least one of the one or more natural language expressions linked to each of the different user intents that are selectable by the Page 2 of 11Appl. No.: 17/009,000universal interaction platform based on a similarity determined by the machine learning model (e.g., see FIG. 28, para 316, “if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130. If no interpretation ranks above a specified threshold, possible candidate interpretations of speech 134 are presented 132 to the user. The user can then select 136 among the displayed choices” and “Parse results are associations of data in the user input with concepts, relationships, properties, instances, and/or other nodes and/or data structures in models, databases, and/or other representations of user intent and/context”, “these representations of meaning and intent are represented by sets of and/or elements of and/or instances of models or databases and/or nodes in ontologies, as described in element 220 of natural language processing procedure described in connection with FIG. 28 in para 387-389). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  further modify the method of Spivack and Pearson by adopting the teachings of Guzzoni to allow “ better interpretation of user input (e.g., using personal history and physical context when interpreting language)”  (see Guzzoni, para 131).



As to claim 3, Spivack teaches wherein the natural language classifier  is configured to apply rules developed by analyzing a plurality of real-world examples (e.g., para 51, “the natural language processing stack includes a sentiment classifier implemented as a Naive Bayesian classifier, which is trained offline on an annotated set of positive, negative and neutral messages.  Then the resulting probabilistic model is send to the client node for the sentiment classification”).  

As to claim 4, Spivack teaches wherein the one or more natural language data sets further comprise descriptions of services provided by one or more service providers, documentation regarding the services (e.g., para 45, “the natural language processing stack extracts different types of metadata from the messages including topics, types, categories, languages, and others. The topics metadata include keywords that are most relevant to the messages. In some embodiments, the natural language processing stack assigns confidence scores to each of these keywords. The types metadata includes status of the messages, mood of the messages, whether the message is an offer, whether the message is a service, whether the message is a news.“), or documentation of one or more smart devices communicatively coupled to the natural language classifier.  

As to claim 5, Spivack teaches wherein the one or more natural language expressions comprise queries or instructions mapped to one or more functions or parameters that the service provider or the smart device is configured to perform (e.g., para 45, “. The categories metadata can include business, technology, entertainment, etc. The languages metadata indicates the language that the message's content is written in. Other metadata include uniform resource locators ("URLs"), mentions, hashtags, repost content, emoticons, content identification keys, etc.”).  

As to claim 6, Spivack teaches wherein: the service provider and the smart device are each associated one or more internet of things (IoT) handlers, the one or more associated IoT handlers are configured to format the queries or the instructions for the service provide or the smart device, and a format and/or a protocol required by the service provider or the smart device are stored in a storage device (e.g., para 102-103, “a client machine in a client-server network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. “, “  a client computer, a personal computer (PC), a user device, a tablet PC, a laptop computer, a set-top box (STB), a personal digital assistant (PDA), a cellular telephone, an iPhone, an iPad, a Blackberry, a processor, a telephone, a web appliance, a network router, switch or bridge, a console, a hand-held console, a (hand-held) gaming device, a music player, any portable, mobile, hand-held device, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine” for “The network interface device enables the machine 1100 to mediate data in a network with an entity that is external to the host server, through any known and/or convenient communications protocol supported by the host and the external entity. The network interface device can include one or more of a network adaptor card, a wireless network interface card, a router, an access point, a wireless router, a switch, a multilayer switch, a protocol converter, a gateway, a bridge, bridge router, a hub, a digital media receiver, and/or a repeater” in para 108).  

As to claim 7, Spivack does not teach wherein the determining of the user intent further comprises determining based on a location of a device of the one user and/or a time the message was output by the device of the one user.  However, Pearson teaches wherein the determining of the user intent further comprises determining based on a location of a device of the one user and/or a time the message was output by the device of the one user (e.g., “the WMA 116 can categorize data based on metadata, location of a subset of data within the data, content, context, keywords, history, heuristics, inferences, rules, demarcations, extrinsic information such the source of the data, the time of day and/or day of week the data was transmitted and/or received”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Spivack by adopting the teachings of Pearson to allow  “ messages can be categorized to a specific application and, thus, reduce inbox triage load”  (see Pearson, abstract).

As to claim 8, see rejection of claim 1 above. Spivack teaches further a non-transitory computer readable storage medium comprising computer executable instructions stored thereon to cause one or more processing units to (e.g., para 104, “medium that is capable of storing, encoding or carrying a set of instructions for execution by the machine and that cause the machine to perform”):.

As to claim 9, see rejection of claim 2 and 6 above. Spivack teaches further wherein the one or more natural language expressions previously sent by the one user or the other users of the plurality of users are stored in a map on a storage device and wherein a format and/or a protocol required by the service provider or the smart device are stored in the storage device (e.g., para 108, “The network interface device enables the machine 1100 to mediate data in a network with an entity that is external to the host server, through any known and/or convenient communications protocol supported by the host and the external entity. The network interface device can include one or more of a network adaptor card, a wireless network interface card, a router, an access point, a wireless router, a switch, a multilayer switch, a protocol converter, a gateway, a bridge, bridge router, a hub, a digital media receiver, and/or a repeater”).  

As to claim 10-14, see rejection of claims 3-7 above.

As to claim 15, see rejection of claim 1 above. Spivack teaches further a universal interaction platform, comprising: a non-transitory computer readable storage medium and ; a messaging service software module stored on the non-transitory computer readable storage medium, the messaging service software module configured to (See FIG. 1).

As to claim 16, see rejection of claim 6 above. 

As to claim 17, see rejection of claim 4 above.  

As to claim 18, see rejection of claim 9 above. 

As to claim 19, see rejection of claim 5 above.

As to claim 20, see rejection of claim 7 above. 
As to claim 21, see rejection of claim 3 above. 






Response to Arguments
Applicant argues  that:
 “the combination of Spivack and Pearson does not disclose, teach, or suggest the limitations of amended claim 1.”. 
 	
In response, Guzzoni et al. (US 2013/0110515) is added only as directly corresponding evidence to support the prior common knowledge finding as stated above.” (emphasis added).

 	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194